671 S.E.2d 920 (2009)
BEASLEY
v.
SMITH et al.
No. A08A2255.
Court of Appeals of Georgia.
January 6, 2009.
DaCara S. Brown, Augusta, for appellant.
Warlick, Tritt, Stebbins & Murray, William B. Warlick, Augusta, for appellees.
JOHNSON, Presiding Judge.
Jamie and Ashley Smith sued their landlord, Jeana Beasley, for conversion and damage to personal property located in their residence. Beasley answered and counterclaimed for breach of the lease agreement. Following a bench trial, the trial court found for the Smiths on all claims, awarding them $6,795 in actual damages and $7,837 in attorney fees. Beasley appeals, and we affirm.
In three enumerations of error, Beasley argues that the evidence did not support the verdict. Specifically, she claims that the Smiths abandoned their personal property *921 and the leased premises, that they failed to prove the value of the personal property, and that, given the insufficient evidence, the trial court should have granted her a new trial. Beasley, however, did not include a transcript of the bench trial in the record on appeal or obtain a statutorily acceptable substitute.[1]
As we have consistently held, when an appellant fails to provide a transcript of the evidence, "we must rely upon the presumption in favor of the regularity of all proceedings in a court of competent jurisdiction and assume that the evidence was sufficient to authorize the final judgment entered in the trial court."[2] Beasley's one-sided, unsupported recitation of the witness testimony does not overcome this presumption.[3] Accordingly, we affirm.[4]
Judgment affirmed.
BARNES and PHIPPS, JJ., concur.
NOTES
[1]  See OCGA § 5-6-41 (g), (i).
[2]  (Citations and punctuation omitted.) Atlanta Public Schools v. Diamond, 261 Ga.App. 641, 644(2), 583 S.E.2d 500 (2003).
[3]  See Keita v. K & S Trading, 292 Ga.App. 116, 117(1), 663 S.E.2d 362 (2008).
[4]  See Diamond, supra; Keita, supra at 119(2), 663 S.E.2d 362.